Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what applicant intends by the line pressing mechanism presses against the wire from one single direction. First, it is noted that it is not physically possible to have a pressing force act on an object from one single direction and the object not move. That is, if the line is stably held in the apparatus then the line pressing mechanism must be pressing from at least two opposing directions to hold the line in place; the elements may be referred to by other names but in operation would be line pressing mechanism. Clarification is kindly solicited. It appears that the claimed limitation is intended to be referring to FIG. 3 of the drawings of 12/19/19, in which the line pressing mechanism is configured such that its teeth presses the line/wire onto the cover plate to thereby fixing the line/wire in the desired position. 
Claims are examined as best understood. 
Response to Arguments
Applicant’s arguments have been considered but are not persuasive. 
In particular and in light of the 112 rejection above, no explicit arguments are presented. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. To be more precise, the argued aspect of the claim limitation is not clearly and positively claimed. 
In light of compact prosecution however, examiner notes that the line pressing mechanism as taught by DUNCAN includes one movable part (203 FIG. 3) and one static part (201 FIG. 3), therefore, in order for it to properly operate, the moving part is pressing the wire against the static part from one direction, which is the direction of vectoral average of the pressure applied by the teeth thereof. In other words, one of ordinary skills in the art before the claimed invention was effectively filed would have interpreted the line pressing mechanism of DUNCAN as a functionally and structurally equivalent of the claimed line pressing mechanism, and absent any clear and significant structural details of this feature in the claim language, any modification or alteration of the element to perform the same function is within the ordinary skills in the art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUNIS (US 2007/0127244) in view of DUNCAN (US 10050422).
Regarding claim 1, CUNIS discloses a strip lamp (FIG.s 1-8) comprising: a strip lamp body (including 12 FIG. 3), having one end with an outlet hole for a wire to pass through (structurally evident, see 40 FIG. 3); an end cover (44 and 50 FIG. 4) sleeved and fastened on the an outer periphery of the end of the strip lamp body, and the end cover having a through hole for a wire to pass through (evident of FIG. 4), wherein the through hole has an axis parallel to a direction of the strip lamp body and is offset (to center) from the outlet hole, the end cover has a line pressing mechanism (understood as a mechanism that holds the wire, which is structurally evident and physically required of the assembly) adjacent to the through hole and extends toward the end of the strip lamp body, the line pressing mechanism presses against the wire without making electrical contact with the wire and secures the wire (evident).
CUNIS does not explicitly show the line pressing mechanism having a plurality of teeth in parallel and the plurality of teeth are perpendicular to a direction of the wire.
DUNCAN teaches a line pressing mechanism (110 FIG.s 1-15) having a plurality of teeth (such as 231 and 233 FIG. 3) and presses against the wire from one single direction without making electrical contact with the wire and secures the wire, the plurality of teeth are perpendicular (evident of FIG.s 3 and 6) to a direction of a wire to be held therein (structurally evident, see 102 FIG. 1, 250 FIG. 6, 1201 FIG. 12). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a toothed line pressing mechanism, such as taught by DUNCAN, with the strip lamp of CUNIS, in order to improve the structural integrity of the assembly. 
Regarding the through hole being offset from the outlet hole, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to offset the holes of CUNIS such that the wire includes bend, such as taught by DUNCAN FIG. 1 in accordance to a preferred structural arrangement optimal for the desired application of the lamp. 
Regarding the line pressing mechanism pressing from one single direction, examiner notes that the line pressing mechanism as taught by DUNCAN includes one movable part (203 FIG. 3) and one static part (201 FIG. 3), that is, in order for it to properly operate, the moving part is pressing the wire against the static part from one direction, which is the direction of vectoral average of the pressure applied by the teeth thereof, and therefore, one of ordinary skills in the art before the claimed invention was effectively filed would have interpreted the line pressing mechanism of DUNCAN as a functionally and structurally equivalent of the claimed line pressing mechanism, and absent any clear and significant structural details of this feature in the claim language, any modification or alteration of the element to perform the same function is within the ordinary skills in the art. 
Finally, regarding the teeth being parallel, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to arrange the teeth of the line pressing mechanism of CUNIS in view of DUNCAN to be protruding in a desired direction, such that they are parallel, in accordance to a preferred structural integrity of the assembly. 
Regarding claim 3, although CUNIS in view of DUNCAN does not explicitly show each of the plurality of teeth having the serrated shape, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a desired shape for the teeth in order to achieve a desired strengthening of the pressing mechanism.
Regarding claim 5, DUNCAN further teaches the line pressing mechanism is formed perpendicular to the inner wall of the end cover (evident of 201 and 203 in relation to 100 FIG.s 1-3). 
The motivation to combine is same as in claim 1 above. 
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUNIS in view of DUNCAN, as applied to claim 1 above, and further in view of MAY (US 9671071).
Regarding claim 7, DUNCAN further teaches light transmitting component and the base but DUNCAN does not explicitly show accommodating  LED circuit board. 
MAY teaches the strip lamp body comprises a light transmitting component (labeled as 126 in FIG. 10) for receiving an LED circuit board (102, 108 FIG. 10) therein, and a lamp housing (106 FIG. 10) located outside the light transmitting component; the light transmitting component includes a lens (lens portion of 126 FIG. 10) and a base (such as 128a and 128b FIG. 10) integrally formed with the lens, the LED circuit board is positioned between the cavity formed by the lens and the base; an opening (opening opposite to 105, structurally evident of FIG. 10) is provided on a side surface of the lamp housing, and the light transmitting main portion of the lens is exposed outside the lamp housing from the opening (structurally evident).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the LED circuit board and its associated structure, such as taught by MAY, with the strip lamp of CUNIS in view of DUNCAN in order to achieve a desired operational and structural modularity in accordance to a preferred application of the assembly. 
Regarding claim 8, MAY further teaches the light transmitting component further includes a cover plate (see 708 FIG. 23 being in addition to end cover 762) having a cross-sectional size adapted to the end surface of the light transmitting component and located at an end of the light transmitting component (structurally evident), and the outlet hole is formed on the cover plate (structurally required).
The motivation to combine is same as in claim 7 above. 
Regarding claim 9, CUNIS further discloses the end cover is fastened to the end surface of the lamp housing by screws (see 52 FIG. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875